Exhibit 10.4

COMCAST CORPORATION

2006 CASH BONUS PLAN

(Amended and Restated, Effective February 28, 2007)

 

  1. BACKGROUND AND PURPOSE

Comcast Corporation, a Pennsylvania corporation, hereby amends and restates the
Comcast Corporation 2006 Cash Bonus Plan (the “Plan”), effective as of
February 28, 2007. The Plan was originally adopted effective January 1, 2006, as
the successor to the Comcast Corporation 2002 Executive Cash Bonus Plan (the
“Executive Plan”), the Comcast Corporation 2002 Supplemental Cash Bonus Plan
(the “Supplemental Plan”) and the Comcast Corporation 2004 Management
Achievement Plan (the “MAP”). The purpose of the Plan is to provide management
employees of Comcast Corporation (the “Company”) and the Company’s Affiliates
(as defined below) with an incentive to accomplish such business objectives as
from time to time may be determined by the Committee.

 

  2. DEFINITIONS

(a)    “Affiliate” means, with respect to any Person, any other person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(b)    “Award” means a cash bonus award granted under the Plan. An Award shall
be expressed as the percentage of a Grantee’s base salary payable for a Plan
Year that shall become payable if the Targets established by the Committee are
satisfied. The portion of an Award that shall be payable to a Grantee shall be
determined by the Committee in accordance with the rules established for the
Award for each Plan Year.

(c)    “Board” means the Board of Directors of the Company.

(d)    “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Company such that such Person has the ability to direct the management of the
Company, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.



--------------------------------------------------------------------------------

(e)    “Committee” means the Compensation Committee of the Board or such other
committee of the Board assigned by the Board to administer the Plan.

(f)    “Company” means Comcast Corporation, a Pennsylvania corporation,
including any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(g)    “Date of Grant” means the date on which an Award is granted.

(h)    “Eligible Employee” means an employee of the Company or an Affiliate, as
determined by the Committee.

(i)    “Grantee” means an Eligible Employee who is granted an Award.

(j)    “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

(k)    “Plan” means the Comcast Corporation 2006 Cash Bonus Plan as set forth
herein, and as amended from time to time.

(l)    “Plan Year” means the calendar year.

(m)    “Qualitative Performance Standards” means performance standards other
than Quantitative Performance Standards, including but not limited to customer
service, management effectiveness, workforce diversity and other Qualitative
Performance Standards relevant to the Company’s business, as may be established
by the Committee, and the achievement of which shall be determined in the
discretion of the Committee.

(n)    “Quantitative Performance Standards” means performance standards such as
income, expense, operating cash flow, capital spending, numbers of customers of
or subscribers for various services and products offered by the Company or a
division, customer service measurements and other objective financial or
service-based standards relevant to the Company’s business as may be established
by the Committee.

(o)    “Section 16(b) Officer” means an officer of the Company who is subject to
the short-swing profit recapture rules of section 16(b) of the 1934 Act,

(p)    “Target” means, for any Plan Year, the Qualitative Performance Standards
and the Quantitative Performance Standards established by the Committee, in its
discretion. Qualitative Performance Standards, Quantitative Performance
Standards and the weighting of such Standards may differ from Plan Year to Plan
Year, and within a Plan Year, may differ among Grantees or classes of Grantees.

(q)    “Terminating Event” means any of the following events:

(i)    the liquidation of the Company; or

(ii)    a Change of Control.

 

-2-



--------------------------------------------------------------------------------

(r)    “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

 

  3. ADMINISTRATION OF THE PLAN

(a)    Administration. The Plan shall be administered by the Committee. The
Committee shall have the power and duty to do all things necessary or convenient
to effect the intent and purposes of the Plan and not inconsistent with any of
the provisions hereof, whether or not such powers and duties are specifically
set forth herein, and, by way of amplification and not limitation of the
foregoing, the Committee shall have the power to:

(i)    provide rules and regulations for the management, operation and
administration of the Plan, and, from time to time, to amend or supplement such
rules and regulations;

(ii)    construe the Plan, which construction, as long as made in good faith,
shall be final and conclusive upon all parties hereto;

(iii)    correct any defect, supply any omission, or reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem expedient to
carry the same into effect, and it shall be the sole and final judge of when
such action shall be appropriate; and

(iv)    determine whether the conditions to the payment of a cash bonus pursuant
to an Award have been satisfied.

The resolution of any questions with respect to payments and entitlements
pursuant to the provisions of the Plan shall be determined by the Committee, and
all such determinations shall be final and conclusive.

(b)    Grants. Subject to the express terms and conditions set forth in the
Plan, the Committee shall have the power, from time to time, to select those
Eligible Employees to whom Awards shall be granted under the Plan, to determine
the amount of cash to be paid pursuant to each Award, and, pursuant to the
provisions of the Plan, to determine the terms and conditions of each Award.

(c)    Delegation of Authority.

(i)    Named Executive Officers and Section 16(b) Officers. All authority with
respect to the grant, amendment, interpretation and administration of Awards
with respect to any Eligible Employee who is either (x) a Named Executive
Officer (i.e., an officer who is required to be listed in the Company’s Proxy
Statement Compensation Table) or (y) is a Section 16(b) Officer is reserved to
the Committee.

(ii)    Senior Officers and Highly Compensated Employees. The Committee may
delegate to a committee consisting of the Chairman of the Committee and one or
more officers of the Company designated by the Committee, discretion under the
Plan to grant,

 

-3-



--------------------------------------------------------------------------------

amend, interpret and administer Awards with respect to any Eligible Employee who
(x) holds a position with Comcast Corporation of Senior Vice President or a
position of higher rank than Senior Vice President or (y) has a base salary of
$500,000 or more.

(iii)    Other Employees. The Committee may delegate to an officer of the
Company, or a committee of two or more officers of the Company, discretion under
the Plan to grant, amend, interpret and administer Awards with respect to any
Eligible Employee other than an Eligible Employee described in Paragraph 3(c)(i)
or Paragraph 3(c)(ii).

(iv)    Termination of Delegation of Authority. Delegation of authority as
provided under this Paragraph 3(c) shall continue in effect until the earliest
of:

(x)    such time as the Committee shall, in its discretion, revoke such
delegation of authority;

(y)    in the case of delegation under Paragraph 5(c)(ii), the delegate shall
cease to serve as Chairman of the Committee or serve as an employee of the
Company for any reason, as the case may be and in the case of delegation under
Paragraph 5(c)(iii), the delegate shall cease to serve as an employee of the
Company for any reason; or

(z)    the delegate shall notify the Committee that he declines to continue
exercise such authority.

(d)    Grantee Information. The Company shall furnish to the Committee in
writing all information the Company deems appropriate for the Committee to
exercise its powers and duties in administration of the Plan. Such information
shall be conclusive for all purposes of the Plan and the Committee shall be
entitled to rely thereon without any investigation thereof; provided, however,
that the Committee may correct any errors discovered in any such information.

 

  4. ELIGIBILITY

Awards may be granted only to Eligible Employees of the Company and its
Affiliates, as determined by the Committee. No Awards shall be granted to an
individual who is not an Eligible Employee of the Company or an Affiliate of the
Company.

 

  5. AWARDS

The Committee may grant Awards in accordance with the Plan. The terms and
conditions of Awards shall be as determined from time to time by the Committee,
consistent, however, with the following:

(a)    Time of Grant. Awards may be granted at any time from the date of
adoption of the Plan by the Board until the Plan is terminated by the Board or
the Committee.

(b)    Non-uniformity of Awards. The provisions of Awards need not be the same
with respect to each Grantee.

 

-4-



--------------------------------------------------------------------------------

(c)    Establishment of Targets and Conditions to Payment of Awards.

(i)    Awards shall be expressed as a percentage of a Grantee’s base salary.

(ii)    The Committee shall establish such conditions on the payment of a bonus
pursuant to an Award as it may, in its sole discretion, deem appropriate.

(iii)    The Award may provide for the payment of Awards in installments, or
upon the satisfaction of Qualitative Performance Standards or Quantitative
Performance Standards, on an individual, divisional or Company-wide basis, as
determined by the Committee.

(iv)    The Committee shall establish the Targets for each Plan Year no later
than 90 days after the first day of the Plan Year, or, if sooner, within the
first 25% of the Plan Year, provided, however, that the Committee must determine
that, as of the date the Quantitative Performance Standards are established, it
is substantially uncertain whether the Quantitative Performance Standards will
be achieved. Each Grantee shall be entitled to receive payment of the Award for
a Plan Year only after certification by the Committee that the Targets
established by the Committee for such Plan Year have been satisfied. The Company
shall pay the Awards under the Plan to each Grantee as soon as practicable with
respect to each Plan Year, but not later than 2-1/2 months following the close
of such Plan Year.

(v)    For purposes of calculating whether any Quantitative Performance Standard
has been met, in the event there is a significant acquisition or disposition of
any assets, business division, company or other business operations of the
Company or such division or business unit that is reasonably expected to have an
effect on the Quantitative Performance Standard as otherwise determined under
the terms of the Plan, the relevant performance objectives shall be adjusted to
take into account the impact of such acquisition or disposition by increasing or
decreasing such goals in the same proportion as the relevant performance measure
of the Company or such division or business unit would have been affected for
the prior performance measurement period on a pro forma basis had such an
acquisition or disposition occurred on the same date during the prior
performance measurement period; provided further that such adjustment shall be
based upon the historical equivalent of the relevant performance measure of the
business or assets so acquired or disposed of for the prior performance
measurement period, as shown by such records as are available to the Company, as
further adjusted to reflect any aspects of the transaction that should be taken
into account to ensure comparability between amounts in the prior performance
measurement period and the current performance measurement period.

(vi)    Notwithstanding the determination of the amount of a Grantee’s bonus
payable with respect to any Plan Year under the Plan, the Committee shall have
the discretion to reduce or eliminate the bonus otherwise payable to a Grantee
if it determines that such a reduction or elimination of the bonus is in the
best interests of the Company. In addition, in the discretion of the Committee,
based on the satisfaction of performance standards as it may determine, whether
or not previously designated as a Target, such additional amounts as may be
determined by the Committee may be included in an Award for a Plan Year.

 

-5-



--------------------------------------------------------------------------------

(e)    Termination of Grantee’s Employment.

(1)    A transfer of an Eligible Employee between two employers, each of which
is the Company or an Affiliate of the Company (a “Transfer”), shall not be
deemed a termination of employment. The Committee may grant Awards pursuant to
which the Committee reserves the right to modify the calculation of an Award in
connection with a Transfer. In general, except as otherwise provided by the
Committee at the time an Award is granted or in connection with a Transfer, upon
the Transfer of a Grantee between divisions while an Award is outstanding and
unexpired, the outstanding Award shall be treated as having terminated and
expired, and a new Award shall be treated as having been made, effective as of
the effective date of the Transfer, for the portion of the Award which had not
expired or been paid, but subject to the performance and payment conditions
applicable generally to Awards for Grantees who are employees of the transferee
division, all as shall be determined by the Committee in an equitable manner.

(2)    In the event that a Grantee terminates employment with the Company and
its Affiliates, all Awards remaining subject to conditions to payment shall be
forfeited by the Grantee and deemed canceled by the Company.

(f)    Maximum Grant. In no event shall the amount paid to any Grantee pursuant
to an Award for any Plan Year exceed $12 million.

(g)    Shareholder Approval. The effectiveness of the grants of Awards under the
Plan relating to payments on the satisfaction of the Quantitative Performance
Standards established by the Committee from time to time shall be conditioned on
the approval of the Plan by the Company’s shareholders.

 

  6. TERMINATING EVENTS

The Committee shall give Grantees at least thirty (30) days’ notice (or, if not
practicable, such shorter notice as may be reasonably practicable) prior to the
anticipated date of the consummation of a Terminating Event. The Committee may,
in its discretion, provide in such notice that upon the consummation of such
Terminating Event, any remaining conditions to payment of a Grantee’s Award
shall be waived, in whole or in part.

 

  7. AMENDMENT AND TERMINATION

No Awards shall be granted for any period commencing after December 31, 2015,
provided that the effectiveness of the grants of Awards under the Plan after
December 31, 2010 relating to payments on the satisfaction of the Quantitative
Performance Standards established by the Committee from time to time shall be
conditioned on the approval of the Plan by the Company’s shareholders. To the
extent that awards are or have been made pursuant to the terms of the Executive
Plan, the Supplemental Plan or the MAP, the Committee may, in its discretion,
treat such awards as Awards under this Plan. The Plan may be terminated by the
Board or the Committee at any time. The Plan may be amended by the Board or the
Committee at any time. No Award shall be affected by any such termination or
amendment without the written consent of the Grantee.

 

-6-



--------------------------------------------------------------------------------

  8. MISCELLANEOUS PROVISIONS

(a)    Unsecured Creditor Status. A Grantee entitled to payment of an Award
hereunder shall rely solely upon the unsecured promise of the Company, as set
forth herein, for the payment thereof, and nothing herein contained shall be
construed to give to or vest in a Grantee or any other person now or at any time
in the future, any right, title, interest, or claim in or to any specific asset,
fund, reserve, account, insurance or annuity policy or contract, or other
property of any kind whatever owned by the Company, or in which the Company may
have any right, title, or interest, nor or at any time in the future.

(b)    Non-Assignment of Awards. The Grantee shall not be permitted to sell,
transfer, pledge or assign any amount payable pursuant to the Plan or an Award,
provided that the right to payment under an Award may pass by will or the laws
of descent and distribution.

(c)    Other Company Plans. It is agreed and understood that any benefits under
this Plan are in addition to any and all benefits to which a Grantee may
otherwise be entitled under any other contract, arrangement, or voluntary
pension, profit sharing or other compensation plan of the Company, whether
funded or unfunded, and that this Plan shall not affect or impair the rights or
obligations of the Company or a Grantee under any other such contract,
arrangement, or voluntary pension, profit sharing or other compensation plan.

(d)    Separability. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby, and shall continue in effect and application to its fullest
extent.

(e)    Continued Employment. Neither the establishment of the Plan, any
provisions of the Plan, nor any action of the Committee shall be held or
construed to confer upon any Grantee the right to a continuation of employment
by the Company. The Company reserves the right to dismiss any employee
(including a Grantee), or otherwise deal with any employee (including a Grantee)
to the same extent as though the Plan had not been adopted.

(f)    Incapacity. If the Committee determines that a Grantee is unable to care
for his affairs because of illness or accident, any benefit due such Grantee
under the Plan may be paid to his spouse, child, parent, or any other person
deemed by the Committee to have incurred expense for such Grantee (including a
duly appointed guardian, committee, or other legal representative), and any such
payment shall be a complete discharge of the Company’s obligation hereunder.

(g)    Withholding. The Company shall withhold the amount of any federal, state,
local or other tax, charge or assessment attributable to the grant of any Award
or lapse of restrictions under any Award as it may deem necessary or
appropriate, in its sole discretion.

(h)    Repayment. If it is determined by the Board that gross negligence,
intentional misconduct or fraud by a Section 16(b) Officer or a former
Section 16(b) Officer caused or partially caused the Company to have to restate
all or a portion of its financial

 

-7-



--------------------------------------------------------------------------------

statements, the Board, in its sole discretion, may, to the extent permitted by
law and to the extent it determines in its sole judgment that it is in the best
interests of the Company to do so, require repayment of any Award (or a portion
thereof) granted after February 28, 2007 to such Section 16(b) Officer or former
Section 16(b) Officer if (i) the Award was calculated based upon, or contingent
on, the achievement of financial or operating results that were the subject of
or affected by the restatement, and (ii) the amount of the Award would have been
less had the financial statements been correct. In addition, to the extent that
the receipt of an Award subject to repayment under this Paragraph 8(h) has been
deferred pursuant to the Comcast Corporation 2005 Deferred Compensation Plan (or
any other plan, program or arrangement that permits the deferral of receipt of
an Award), such Award (and any earnings credited with respect thereto) shall be
forfeited in lieu of repayment.

 

  9. GOVERNING LAW

The Plan and all determinations made and actions taken pursuant to the Plan
shall be governed in accordance with Pennsylvania law.

 

  10. EFFECTIVE DATE

The effective date of this amendment and restatement of the Plan is February 28,
2007.

Executed as of the 28th day of February, 2007

    COMCAST CORPORATION

BY:  

  /s/ DAVID L. COHEN   Name: David L. Cohen

 

ATTEST:  

  /s/ ARTHUR R. BLOCK   Name: Arthur R. Block

 

-8-